Citation Nr: 0638588	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
brain tumors and a cerebral aneurysm.

2.  Entitlement to service connection for laceration scars on 
the head.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Waco, TX.

Pursuant to a November 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

In November 2005, the Board remanded the case for specific 
development cited therein.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issues.

2.  There is no medical evidence showing a brain tumor, 
cerebral aneurysm, or lacerations scars on the head until 
decades post-service; there is no competent opinion that 
links these diseases or a scar of the head to any incident in 
service, to include alleged remote trauma.  


CONCLUSIONS OF LAW

1.  Post-traumatic brain tumors and a cerebral aneurysm are 
not of service origin.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§  3.159, 
3.303, 3.307, 3.309 (2006).

2.  Laceration scars on the head are not of service origin.  
38 U.S.C.A. §§ 1131, 5103, 5107; 38 C.F.R. §§  3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter mailed to the veteran in June 2004, the RO 
informed the veteran about the VCAA and explained that the 
evidence required to substantiate his claim for service 
connection.  The RO notified the veteran of what evidence it 
would obtain and what evidence he should submit and explained 
that VA was responsible for getting relevant records from any 
Federal agency and that on his behalf VA would make 
reasonable efforts to get other relevant records he 
identified and for which he supplied appropriate release 
authorizations.  Also, in correspondence sent in October 2004 
and since, including following a Board remand, the VA and 
specifically, the Appeals Management Center (AMC) reiterated 
to the veteran what evidence VA would obtain, what evidence 
he should submit, and that he should submit any evidence in 
his possession.  

The Board also notes that after the Board remanded the case, 
the AMC notified the veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things: (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; or, evidence of presumptive 
condition within a specified time after service (2) a current 
physical or mental disability; and (3) a relationship between 
his current disability and an injury, disease, or event in 
service.  The AMC informed the veteran that VA would obtain 
service medical records from the military, if appropriate, 
and would obtain any medical records from VA medical centers.  
The AMC also notified the veteran that he should complete and 
return release authorization for doctors or hospitals where 
he had received treatment and notified him that he should 
tell VA about any additional information or evidence that he 
wanted VA to try to get for him.  The AMC explained that 
medical evidence would show a current disability and that 
medical records or medical opinions usually showed whether 
there was a relationship between a current disability and 
service. 

The AMC also informed the veteran that VA would try to help 
him get such things as medical records, employment records, 
or records from other Federal agencies.  The AMC explained 
that he must give VA enough information about these records 
so that VA could request them from the person or agency that 
had them and emphasized that it was still his responsibility 
to make sure VA received those records.  The AMC specifically 
requested that the veteran send VA any evidence in his 
possession that pertains to his claims.  

In each instance, the veteran either verbally or in writing, 
stated that he had no further evidence to submit or even 
places he might suggest where evidence might be obtained.

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

With respect to the Dingess requirements, the RO or AMC 
provided the veteran with notice of what type of information 
and evidence was needed to support a disability rating and 
effective date should service connection be granted for his 
claimed disabilities, although such notice was in a post-
remand SSOC dated in August 2006, rather than an affirmative 
letter.  To the extent that such notice was inadequate, the 
Board finds no prejudice to him in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the preponderance of the 
evidence is against a grant of service connection for any of 
the claimed disabilities, rendering moot any question as to 
the appropriate rating or effective date.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

VCAA compliant notice was issued to the veteran prior to the 
January 2005 rating decision from which his appeal arises.  
To the extent that this initial notice is deficient (as noted 
above, subsequent VCAA letters were sent to him as well), the 
Court did not address whether, and if so how, the Secretary 
can properly cure a defect in the timing of the notice, but 
it did leave open the possibility that notice error may be 
non-prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, notice was complete at the time 
of the readjudication of the claim on the merits.  See 
multiple VCAA letters noted above and the subsequent SSOC 
issued in August 2006; Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

The veteran has been provided the opportunity to respond to 
the VCAA letters noted above and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
The Board finds that the failure to provide the veteran with 
all the specific types of notice outlined in the VCAA prior 
to the initial unfavorable determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 
2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).   

With respect to the duty to assist, the veteran's service 
medical records are not in the claims file.  There is a 
heightened duty to assist a veteran in substantiating his 
claims under such a circumstance.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In an effort to be 
sure that the file contains the most complete records 
available, and to ensure that due process had been fulfilled, 
before and since the Board's remand, the VARO has repeatedly 
endeavored to obtain service records without success.  The 
service department has indicated they are not available and 
cannot be reconstructed.  The veteran had earlier indicated 
care by private physicians and those records were obtained 
and associated with the claims folder.  The veteran has 
further indicated that all of the records relating to his 
care by VA are associated therewith are in the file.  All 
pertinent examination and treatment records have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  There is no indication that 
there is any additional relevant evidence available that has 
not been obtained.  

Pursuant to VCAA, VA has a duty to provide a medical 
examination and/or opinion if the medical evidence is not 
sufficient to make a decision on a claim.  In this case, the 
absence of the service medical records is obviously through 
no fault of the veteran.  However, there are no post-service 
medical records relating to a brain tumor, a cerebral 
aneurysm or laceration scars on the head until decades after 
his separation from service, nor is there a competent opinion 
that suggests any of the contended causal relationships.  
Moreover, as explained in more detail below, the veteran did 
not indicate in earlier claims that he had such diseases or 
scars.  Under these circumstances, there is no duty to 
provide an examination or medical opinion; neither is 
necessary to make a decision on the claims addressed herein.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and the heightened duty to assist 
the veteran.  Thus, no additional assistance or notification 
is required.  The veteran has suffered no prejudice that 
would warrant another remand, and his procedural rights have 
not been abridged.  See Bernard, 4 Vet. App. at 392-94. 

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §  1131.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Malignant tumors and cerbrovascualr disease may be presumed 
to have been incurred during active military service if 
either is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (Citations omitted).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(a) (2006); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).


Factual Background and Analysis

Service medical records are not available and are presumed to 
have been lost in a fire at the National Personnel Records 
Center (NPRC) in St. Louis.  

As noted above, since the initial earlier attempts to obtain 
records, the VARO has made at least four recent attempts to 
obtain additional service records including reconstructions 
to include any incidents while the veteran was at Ft. Devens, 
all of which have been nonproductive.  

The veteran filed his initial claim, via a VA Form 21-526 in 
1984 at which time his only claimed in-service problem 
related to hemorrhoids.

NPRC reported at that time (1984) that service records were 
unavailable.

VA hospital records are in the file from May 1984 reflecting 
that the veteran was seen for a right pulmonary nodule and 
pleuritis.  A hiatal hernia was incidentally found on 
examination.  However, head and facial examinations were 
negative except for a small submandibular node on the left.  
He did not give a history of any in-service head trauma, nor 
did he then claim that he had residuals of such, including 
facial scarring or brain tumors or aneurysms, and such 
disabilities were not shown during the hospitalization.

The veteran filed another claim, a VA Form 21-26, in 1995 at 
which time he claimed that he had been seen for depression 
and emphysema at the VA facility in 1995.  

Clinical records for treatment for depression and emphysema 
by VA from 1984 to 1995 were subsequently introduced into the 
file.  On none of these was there any mention of an in-
service head injury, facial lacerations as a result of 
accidents in service, or of brain tumors or aneurysm.

A VA hospital report is of record dated in November 1995 to 
January 1996 during which time the veteran was seen for 
organic mood disorder due to emphysema; personality disorder; 
and noted to have hypertension, obesity and emphysema.  He 
did not claim nor was there any indication that he had had 
any accident in service from which he had residuals including 
in the brain, head or face areas.

In April 2004, the veteran initially claimed entitlement to 
service connection for brain tumors, a cerebral aneurysm and 
laceration scars secondary to an alleged in-service head 
injury.  In other documents of record, he has contended that 
these disabilities stem from injuries sustained in an 
automobile accident in the winter of 1955, for which he was 
hospitalized at a military medical facility in Fort Devens.

VA treatment records from the VAMC in Amarillo, TX since 1991 
are in the file; records since 2000 show the presence of the 
claimed disorders.  There is no medical opinion linking any 
of them to any incident of service origin.

Private treatment records are also now in the file for care 
since 2000, including for cerebral aneurysm and brain tumors.  
No medical opinion is contained therein that associates any 
such disabilities with an injury of service origin. 

The veteran had been asked on several occasions for 
additional evidence and has repeatedly responded that he has 
no further evidence to submit in support of his claim. 

In this case, the Board is cognizant of the heightened duty 
to assist a veteran in substantiating his claim where 
potentially relevant records (that is, service medical 
records) have been or are presumed to have been destroyed 
while in the government's custody with no fault on the 
veteran's part.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In that regard, attempts have been made on 
repeated occasions over a period of more than 20 years to 
obtain service records without positive results.  As noted 
above, the veteran has repeatedly indicated he has no further 
evidence to submit.  Accordingly, on review of the file, the 
Board concludes that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and in 
ensuring full compliance with due process requirements.

There is nothing in the way of service records to show that 
the veteran was involved in an accident in service wherein he 
injured his head and/or face.  However, it should be noted 
that even if he had been involved in such an accident, this 
would not necessarily provide a causal basis for the claimed 
problems absent additional evidence, including credible 
medical opinion that might serve to associate it with the 
claimed current residuals.  

On the other hand, the absence of such service records is not 
necessary fatal to the case if there was evidence of a 
collaborative or corroborative nature to support the claim in 
other ways and which might establish chronicity between 
service and the current problems.  In this case, there simply 
is no such evidence from any source or at any point for a 
period of over 36 years after service.  To the extent that 
the veteran is now contending that he had problems relating 
to a brain tumor, cerebral aneurysm or other residuals of a 
head injury (to include scars) continually or even 
intermittently after service, his contentions are outweighed 
by the negative post-service medical evidence.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

The veteran currently has brain tumors, cerebral aneurysm and 
facial scars, none of which are shown by the evidence, 
including VA and private medical records or credible opinion, 
to be associable with any remote incident of service.  The 
only opinion linking these disabilities to service comes from 
the veteran himself, and he is not shown to be qualified to 
render such opinions.  Espiritu, op. cit.  

In summary, there is no medical evidence showing a brain 
tumor, cerebral aneurysm, or lacerations scars on the head 
until decades post-service, nor is there a competent opinion 
that links these diseases or a scar of the head to any 
incident in service, to include the alleged in-service head 
injury.  In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for post-traumatic brain tumors, a 
cerebral aneurysm, and laceration scars on the head.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for post-traumatic brain tumors and a 
cerebral aneurysm is denied.

Service connection for laceration scars on the head is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


